DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Application
 Claims 1-20 have been examined in this application. This communication is the first action on the merits.
Status of Claims
	This action is in reply to the application filed on August 16th 2019.
	Claims 1-20 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 15th 2019 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Specifically regarding claim 1, the limitation stating “based on the feature data, predicting one or more of the selectable configurations that are predicted to be of interest to a user associated with the selection;”.  It is unclear the manner in which the feature data is utilized to predict the selectable configurations to be of interest to a user. It is also unclear what constitutes a configuration that will be of interest to a user, and what configurations would not be of interest. In the specification appears that a machine learning algorithm is utilized with available data to provide predictions of the top product variations for the user (as seen in [0031] & [0038]). Although such a description is provided, the specification does not appear to have any determination or definition as to what is considered to be of interest to a user. Furthermore, the specification does not provide any clarity as to how such a prediction may be based on the feature data. For purposes of examination only, the term “based on the feature data, predicting one or more of the selectable configurations that are predicted to be of interest to a user associated with the selection;” is understood to be making one or more predictions 
The dependent claims (2-11) do not remedy these deficiencies and are therefore similarly rejected.
	Furthermore, claims 12 and claim 18 recite similar language and are also rejected for the same rationale provided above. Claim 12 and18’s dependent claims (claims 13-17, and 19-20 respectively) do not remedy these deficiencies and are therefore similarly rejected. 
	Additionally, claim 8 and 16 recite the limitation stating, “wherein a number of predicted configurations rendered on the user interface is sent based on a rendering capability of a display for rendering the predicted configurations.” It is unclear the manner in which the number of predicted configurations rendered is based on the rendering capabilities of a display. It is also unclear as to the manner in which the rendering capabilities of a display are ascertained, measured, or defined. Therefore it is currently unclear as to how a number of configurations rendered on the user interface can be based on undefined capabilities. Currently, the Examiner’s understanding of the claim language is, wherein a number of predicted configurations rendered on the user interface, are capable of being displayed, via a display.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s) an abstract idea. This judicial exception is not integrated into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claims 1-11 are directed to a method, which is a process; Claims 12-17 are directed to a system; Claims 18-20 are directed to a computer readable storage medium, where the specification states in [0072], “For purposes of the claims, the phrase "computer storage medium," "computer- readable storage medium" and variations thereof, does not include waves, signals, and/or other transitory and/or intangible communication media, per se”. Based on this definition, claims 18-20 are directed to an article of manufacturer. Therefore claims 1-20 are directed to one of the four statutory categories of invention. As such, the claims are directed to statutory subject matter under Step 1 of the 2019 PEG flowchart; however, claims 1-20 are directed to a judicial exception (i.e. an abstract idea). Accordingly, the claims will be further analyzed under step 2 of the 2019 PEG framework:
            Under step 2A of the 2019 PEG framework, it must be considered whether the claims are “directed to” an abstract idea.  That is, whether the claims recite an abstract idea (Step 2A prong 1) and fail to integrate the abstract idea into a practical application (Step 2A prong 2).
The claimed invention recites the abstract idea of receiving user information regarding an item that is configurable, and determining and providing product configurations to a user based on the product information. Regarding representative independent claim 12, the claim recites the abstract idea, in at least the following bolded limitations:
A computing system, comprising: one or more processors;
 and a computer-readable storage medium having computer-executable instructions stored thereupon which, when executed by the processor, cause the processor to:
 receive a selection of an item, wherein the item has a plurality of selectable configurations; 
access feature data associated with the item, the feature data including product information and a purchase history for the plurality of selectable configurations for the item; 
based on the feature data, predict one or more of the selectable configurations that are predicted to be of interest to a user associated with the selection;
 and cause rendering of a user interface including the predicted configurations.
Certain methods of organizing human activity
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 12 recites the abstract idea of receiving user information regarding an item that is configurable, and determining and providing product configurations to a user based on the product information as noted above. This concept is considered to be a certain method of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).” In this case, the abstract idea recited in representative claim 12 is a certain method of organizing human activity because receiving user information regarding an item that is configurable, and determining and providing product configurations to a user based on the product information is a marketing or sales activity. Thus, representative claim 12 recites an abstract idea. 
Thus, representative claim 12 recites an abstract idea.
Under Step 2A (prong 2), the Examiner acknowledges that representative claim 12 does recite additional elements (as listed in bold below).
A computing system, comprising: one or more processors;
 and a computer-readable storage medium having computer-executable instructions stored thereupon which, when executed by the processor, cause the processor to:
 receive a selection of an item, wherein the item has a plurality of selectable configurations; 
access feature data associated with the item, the feature data including product information and a purchase history for the plurality of selectable configurations for the item; 
based on the feature data, predict one or more of the selectable configurations that are predicted to be of interest to a user associated with the selection;
 and cause rendering of a user interface including the predicted configurations.
Taken individually or as a whole, representative claim 12 does not integrate the recited judicial exception into a practical application of the exception. This is because claim 12 merely includes instructions to implement an abstract idea on a computer (or merely uses a computer as a tool to perform an abstract idea). The elements are recited with a high degree of generality, and the specification sets forth the general-purpose nature of the technologies required to implement the invention, per example [0048], [0069]-[0072] describe the general nature of the system, specifically a processor, a system memory, and computer storage medium such as flash memory amongst other features. 
Secondly, this is also because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
In view of the above, under Step 2A (prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance). 
Clearly, the disclosed invention is intended to be implemented using known, existing and generic hardware. Thus, given this generality with which the additional technological elements are recited and disclosed, the limitations do not implement the abstract idea with, or use the abstract idea in conjunction with, a particular machine or manufacture that is integral to the claim.  Additionally, the claims do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, do not effect a transformation or reduction of a particular article to a different state or thing; and do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea.  Accordingly, the Examiner concludes that the claim fails to integrate the abstract idea into a practical application, and is therefore “directed to” the abstract idea.
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, as noted above, the additional elements recited in independent claim 12 are recited and described in a generic manner merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a generic computer as a tool to perform an abstract idea.
Thus, under Step 2B, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself (Step 2B: NO).
As such, representative claim 12 is ineligible. 
The analysis above applies to all statutory categories of invention.  Accordingly, claims 1 and 18 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.  
The dependent claims 2-11,13-17, and 19-20 do not aid in the eligibility of independent claims 1,12, and 18 respectively. For example, claims 2-11,13-17, and 19-20  merely provide further embellishments of the limitations recited in independent claims 1,12, and 18 respectively. Thus, dependent claims 2-11,13-17, and 19-20 are also ineligible.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, and 12- 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7505921 B1 Andrew V. Lukas, from now on this will be referred to as Lukas.
As per claim 1, Lukas teaches a method of rendering information, the method comprising: receiving a selection of an item, wherein the item has a plurality of selectable configurations; (Lukas: at least in Column 20 Lines 30-40 & Lines 52-65 (See where the user requests base product information. Where a base product is a valid starting configuration for a product. In response to the request for base product information the sales module generates a product display, presented by the browser, where the user selects a particular base product from the selection, also see Column 7 Lines 55-67 & Column 10 Lines 27-38)
accessing feature data associated with the item, the feature data including product information and a purchase history for the plurality of selectable configurations for the item; (Lukas: at least in Column 10 Lines 27-38 (See where The user profile information is derived from previous sessions, in which the user optimized a product.  The system keeps a persistent profile, where the user profile includes historical information, which is used to populate historical purchase data. Where this information may be used when a user is buying another computer or other peripheral product.), Also see Column 8 Lines 4-14 (See where the user interactions are used to populate the user profile. User information consumption patterns, such as the frequency a user the modules recommendation are considered.), Column 8 Lines 39-60 (See where the user profile includes an advisor interaction history database that is used to compute and update elements of the user profile such as the product preference database and a user interaction database, where the interactions database tracks the interest level in each component associated with a base product, where such interests levels are based on the users interactions with the system.)  
based on the feature data, predicting one or more of the selectable configurations that are predicted to be of interest to a user associated with the selection; (Lukas: at least in Column 12 Lines 15-35 (See where each component can have a product qualities rating for suitability for each usage of the component (understood to be a form of feature data related to a configuration of an item), the configuration process used by the sales module selects a base product with a default set of components likely to be closest to an optimal configuration. Where recommendations related to each component may be provided, based on application quality desirability tables and pricing maps, where these features of the item, are compared to the user requirements. )
and causing rendering of a user interface including the predicted configurations with the feature data. (Lukas: at least in Column 25 Lines 27-30 & Lines 40-67 (See where the system generates a formatted display, where a user event triggers the module to generate the formatted display, the module then collects data about the base product, and the products options, and determines what kind of recommendations to make. The module will select templates for the formatted display that is presented to the user, the templates may include recommendations such as upgrade and downgrade option messages, based on user characteristics from the user profile. ),Also see Column 21 Lines 65-67, Column 26 Lines 21-32 along with Table 7)
As per claim 2, Lukas teaches, wherein the predicting is performed by a machine learning component. (Lukas: at least in Column 18 Lines 33-44 a best fit recommendation algorithm is employed, where this function maximizes the overall satisfaction level for all goals of the user, the satisfaction level relative to the goals of the user is computed for each option available for a component relative to the currently selected line item)
Note: A best fit algorithm as described above, is understood to be a form of linear regression, thus said algorithm is understood to be a form of machine learning.
As per claim 3, Lukas teaches wherein the machine learning component utilizes reinforcement learning. (Lukas: at least in Column 18 Lines 15-38 (See where the recommendation algorithm may consider a selection of a component in comparison with the users goals (which are part of the user profile), the algorithm is designed to maximize the overall satisfaction level for all of the goals of the user), Column 20 Lines 10-15 (See where the user profile is updated to record the content displayed to the user, and the update ensures that subsequent iterations of the loop does not repeatedly generate formatted displays that have same content as previous interactions),  Column 26 Lines 49-67 algorithms and scoring techniques utilized to determine whether the recommendations showcased on the user interface are being accepted, ignored, or rejected, wherein the system takes into account said information to up-weight or down-weight certain metrics of the user profile like price sensitivity), Also see Column 19  Lines 40-49, Column 24 Lines 32-40)
As per claim 4, Lukas teaches wherein the product information comprises one or more of a number of sales for each of the selectable configurations, discounts associated with the selectable configurations, and numbers of user clicks for the selectable configurations. (Lukas: at least in Column 9 Lines 21-42 (See where the system will measure the designated CPU clock speed and type of the base product that has been selected by the user, the cost of the designated CPU clock speed and is used to determine price sensitivity. The cost of the base system (product information of a configuration) is combined with a statistical analysis of consumer spending patterns to compute price sensitivity, such spending patterns may be the average amount spent by consumer on other components as a function of CPU clock speed and type (understood to be a number of sales of a selectable component as it relates to a trait of the product, clock speed and type.), Also see Column 18 Lines 31-33 for a discussion on recommending which component to change, in order to save money) , Also see Column 22 Lines 44-56 showcasing tracking user selections of component options)
As per claim 5, Lukas teaches wherein the user interface is a web page. (Lukas: at least in Column 21 Lines 52-67 (See where the module generates a formatted display, it is communicated to a browser on a client. The browser presents the formatted information and waits for a user response.) Also see Column 27 Lines 22-51)
As per claim 6, Lukas teaches wherein the predicting is further based on historical data associated with the user, the historical data comprising previous clicks, add to cart actions, and past purchases. (Lukas: at least in Column 10 Lines 27-38 (See where the system keeps a persistent profile, where the user profile includes historical information, which is used to populate historical purchase data entries by product type, usage requirement, and price point. Where this is used when a user returns to purchase a second computer, or peripheral device.) ))
As per claim 7, Lukas teaches wherein each selectable configuration comprises a stock keeping unit (SKU) associated with the item. (Lukas: at least in Column 11 Lines 42-56 (See where a list of available products, components that correspond to base products are provided in a product database. The components include a set of options. These options are referenced by stock keeping units (SKU), absolute or relative prices. Where the various modules can access the product database.) )
As per claim 8, Lukas teaches wherein a number of predicted configurations rendered on the user interface is sent based on a rendering capability of a display for rendering the predicted configurations. (Lukas: at least in Column 27 Lines 39-55 (See where the graphical appearance of manifestations of the modules are on a user display, the user may interact with the modules on a browser, where for each component there is a brief description of the component and the mechanism to select an option, such as providing check boxes, where the user can select add to cart),  Column 6 Lines 15-26 (See where a user computer has input output devices, a monitor, or other integrated graphics such as mini-displays), see Figure 11)
As per claim 9, Lukas teaches wherein the selectable configurations comprise one or more of color, size, model, or variation. (Lukas: at least in Column 11 Lines 58-67 (See where each specification is dependent on the base product or component, per example a specification for a hard disk are size, type and average access time (understood to be a selectable size, or variation), where this data is used for providing values for product attributes of options that are used in slots for recommendations)  Column 12 Lines 40-50 (See Table 1, where an attribute to quality mapping table is used by the module to help optimize a computer system for a user, for each component a quality, range and product attribute value are listed) 
As per claim 10, Lukas teaches wherein the user interface excludes configurations for the item that were not predicted to be of interest to the user. (Lukas: at least in Column 24 Lines 63-67 & Column 25 Lines 1-15 (See where the module will check which components are the most appropriate to cross sell relative to the newly changed component based on the relationship of the candidate components to the newly changed component, per example the choosing to cross sell a ZIP drive but not a digital camera when a selected hard drive is selected. The system also considers whether the user has previously considered the candidate component to determine whether to cross sell for the component, of the selected base product. The module decides that a cross sell is not appropriate, the module may just post a reinforcement message, as opposed to a recommendation)
As per claims 12-17: Claims 12-17 are a system. Claims 12-17 recites limitations that are parallel in nature to those addressed above in claims 1-10, which are directed to a method. Claims 12-17 are therefore rejected for the same reasons and rationale as set forth above in claims 1-10. Additionally, Lukas teaches the system elements, such as computing system, comprising: one or more processors; (Lukas: at least in Column 6 Lines 6-20, Figure 1) and a computer-readable storage medium having computer-executable instructions stored thereupon which, when executed by the processor, cause the processor to carry out the invention. (Lukas: at least in Column 6 Lines 12-35, Figure 1) 
As per claims 18-20: Claims 18-20 are a computer readable storage medium. Claims 18-20 recite limitations that are parallel in nature to those addressed above in claims 1-10, which are directed to a method. Claims 18-20 are therefore rejected for the same reasons and rationale as set forth above in claims 1-10. Additionally Lukas teaches the system elements, such as a computer-readable storage medium having computer-executable instructions stored thereupon which, when executed by a processor of a computing device, cause the computing device to carry out the invention. (Lukas: at least in Column 6 Lines 12-35, Figure 1)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lukas, as applied above, and in view of US 10706439 B1 Boris Lerner, which will from now on be referred to as Lerner.
As per claim 11, Lukas teaches wherein a plurality of configurations are presented to the user with the feature data including configurations with selling data (Lukas: at least in Column 25 Lines 15-23 (See where the module recommends a specific option for a candidate component in order to cross sell (understood to be selling data), Additionally see Column 26 Lines 8-20 which showcases additional elements that may be displayed to the user, “such as give another reason for picking component x/option y”. (understood to be selling data) )
However, Lukas does not explicitly teach the configurations including discount data.
Furthermore, Lerner teaches a similar system, which does include discount data. (Lerner: at least in Column 4 Lines 50-56 (See where the system is configured to present one or more device rendered objects that display promotions via one or more impressions), Column 12 Lines 15-33 (See where the system receives a set of promotions available to the consumer, where the set of promotions may be selected by algorithms that are applied to the promotions data, input data, and the user profile.)
At the time this invention was effectively filed, it would have obvious to one of ordinary skill in the art to have modified Lukas with these aforementioned teachings from Lerner with the motivation of utilizing discount data with the displayed configurations would allow for the system of Lukas to market, sell and promote the items that are currently being offered, which may result in more sales and conversions for the ecommerce storefront. (Lerner: at least Column 1 Lines 29-54).
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 9239987 B1 Vivien Tsao, which from now on will be referred to a Tsao. Tsao generally discloses receiving user data, in order to run a predictive machine learning model that estimates the likelihood of a user to order a certain item, where the model considers historic user data. The system may generate one or more recommendations based off of these predictions, where the system may select a food item recommendation based on previous orders. The recommendation may come in the form of an order notification which allows the user to accept or decline the order via a user interface. The predictive model may be a neural network, which considers a user’s purchase history, along with other contextual information regarding the user. 
“11 of the smoothest ecommerce checkouts on the web” by Graham Charlton, published on June 15th 2016. Charlton generally discloses a discussion of various ecommerce platforms and their checkout features. Some of these features include address look, predictive entry tools, copying shipping address, guest checkout, and allowing customers to register to facilitate repeat purchases. 	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BENJAMIN WARREN whose telephone number is (571)272-8934.  The examiner can normally be reached on Monday-Friday; 9:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on (571) 272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON B WARREN/           Examiner, Art Unit 3625                                                                                                                                                                                             /ALLISON G WOOD/Primary Examiner, Art Unit 3625